Citation Nr: 0835300	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the left hand and left 
leg resulting from treatment provided by the Department of 
Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his sister 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from November 1981 to 
October 1988.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

In July 2007, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that as a result of negligent or 
otherwise improper treatment by VA in connection with an 
aortogram performed at a VA medical facility on March 24, 
2005, he developed complications that 5 days later 
necessitated emergency surgery by VA on March 29, 2005, and 
asserted that he has continuing left leg nerve damage as a 
result of the alleged improper treatment.  In this regard, he 
has contended that "Angio-Seal" should not have been 
utilized due to his history of peripheral vascular disease, 
and that the placement of a catheter above the aortic 
bifurcation in the affected area was contraindicated with the 
use of Anigo-Seal and resulted in a blockage that 
necessitated the emergency surgery on March 29, 2005.  

With regard to the asserted left hand nerve damage, the 
veteran assets that this resulted from an IV being left in 
the same site for several days after the March 29, 2005, 
surgery, rather than being changed to a different location.  
As such, he contends that he is entitled to benefits provided 
by the provisions of 38 U.S.C.A. § 1151 for nerve damage of 
the left hand and left leg.

In written contentions in September 2006 and at the July 2007 
hearing before the undersigned, the veteran has asserted that 
despite several requests, the nurses notes from the March 24, 
2005, aortogram have not been obtained.  The record does 
contain the surgical reports from this procedure and a few 
nurses notes, it is possible that there are additional nurses 
from this procedure that would assist in the adjudication of 
the veteran's claim.  As such, the RO upon remand will be 
asked to obtain any such records that may be available or 
document their nonexistence.  

The veteran's representative also requested at the July 2007 
hearing that the veteran's records be reviewed by a physician 
"who has not looked at them so far within the VA because if 
it's someone from the Omaha Clinic, they may not be totally 
objective."  Given this contention, the Board finds it 
appropriate for the veteran to be examined by someone who has 
yet to express an opinion with respect to his claim for 1151 
benefits who is not affiliated with the Omaha, Nebraska, VA 
medical center.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to procure 
copies of any treatment records, 
including nurses notes, from the 
aortogram performed on March 24, 2005, 
that have not already been obtained.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran that no such records 
are available.  The veteran must then 
be given an opportunity to respond. 

2.  The veteran should be afforded an 
appropriate VA  examination, conducted by 
someone who has not already been examined 
by the veteran and who is not affiliated 
with the Omaha VA Medical Center, for the 
purpose of determining whether the 
veteran there is a 50 percent probability 
or greater that the veteran has developed 
additional nerve disability in the left 
leg as a result of the March 24, 2005, 
aortogram, or additional nerve disability 
in the left hand as a result of not 
properly changing the location of the IV 
in connection with his March 29, 2005, 
surgery.  If any such additional 
disability has resulted, the examiner 
should indicate whether the proximate 
cause of any such disability is the 
result of either (a) carelessness, 
negligence, lack of proper skill, error 
in judgment (to include, with respect to 
the left leg, the propriety of the use of 
"Angio-Seal") or similar instance of 
fault on the part of the VA or (b) an 
event not reasonably foreseeable.  A 
complete rationale for the opinions 
expressed should be provided.
 
3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




